DETAILED ACTION
Examiner acknowledges applicant's remarks and amendment dated 5/24/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see, filed 5/24/2022, with respect to office action dated 3/3/2022 have been fully considered and are persuasive.  The rejections of 3/3/2022 have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James Lynn O’Sullivan (#65,618) on 7/19/2022.
The application has been amended as follows:
The title of the specification is amended “THERMOELECTRIC NANOSENSOR
Claims 1-4 and 14-17 are canceled.
Listing of Claims:
1.-4. (Canceled)

5. (Currently amended) A thermoelectric nanosensor, comprising:
a first conductive material;
a plurality of individual tellurium nanostructures located on the first conductive material, wherein each of the tellurium nanostructures has a top surface;
an isolation layer located on each of the tellurium nanostructures, wherein the isolation layer has an upper surface and a lower surface, and the lower surface of the isolation layer is disposed on the top surfaces of at least some of the tellurium nanostructures; and
a second conductive material individually disposed on the upper surface of the isolation layer;
wherein the isolation layer is disposed between the first conductive material and the second conductive material.

14.-17. (Canceled)

Reason for Allowance
Claims 5-13 and 18 are allowed.  Claims 1-4, and 14-17 are cancelled.

The following is an examiner’s statement of reasons for allowance.  Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims, are allowable. 
The primary reason for allowance of independent claims, the prior art of record, individually or in combination does not teach or fairly suggest a thermoelectric nanosensor, comprising a plurality of individual tellurium nanostructures located on the first conductive material, wherein each of the tellurium nanostructures has a top surface; an isolation layer located on each of the tellurium nanostructures, wherein the isolation layer has an upper surface and a lower surface, and the lower surface of the isolation layer is disposed on the top surfaces of at least some of the tellurium nanostructures; and a second conductive material individually disposed on the upper surface of the isolation layer; wherein the isolation layer is disposed between the first conductive material and the second conductive material.

The closest reasonable prior art reference is Lin et al. (2018/0013051) teaches a thermoelectric nanosensor comprising plurality of individual tellurium nanostructure on a first conductive material.  However, Lin does not teach an isolation layer located on each of the tellurium nanostructures, wherein the isolation layer has an upper surface and a lower surface, and the lower surface of the isolation layer is disposed on the top surfaces of at least some of the tellurium nanostructures; and a second conductive material individually disposed on the upper surface of the isolation layer; wherein the isolation layer is disposed between the first conductive material and the second conductive material.

The secondary reference, Davis et al. (8441255) teaches a thermoelectrically cooled GMR sensor with nanowires. However, Davis does not teach an isolation layer located on each of the tellurium nanostructures, wherein the isolation layer has an upper surface and a lower surface, and the lower surface of the isolation layer is disposed on the top surfaces of at least some of the tellurium nanostructures; and a second conductive material individually disposed on the upper surface of the isolation layer; wherein the isolation layer is disposed between the first conductive material and the second conductive material.

In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as claimed by the applicant.  Specially, a thermoelectric nanosensor, comprising a plurality of individual tellurium nanostructures located on the first conductive material, wherein each of the tellurium nanostructures has a top surface; an isolation layer located on each of the tellurium nanostructures, wherein the isolation layer has an upper surface and a lower surface, and the lower surface of the isolation layer is disposed on the top surfaces of at least some of the tellurium nanostructures; and a second conductive material individually disposed on the upper surface of the isolation layer; wherein the isolation layer is disposed between the first conductive material and the second conductive material.

Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nasir U. Ahmed/             Examiner, Art Unit 2855                                                                                                                                                                                                                                                                                                                                                                                                  
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855